Case 19-00252-JJG-13       Doc 66   Filed 11/11/20     EOD 11/11/20 10:56:14      Pg 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                          )
Johnny Darrell Lorick,                          )       CASE #: 19-00252-JJG-13
       Debtor.                                  )

                 OBJECTION TO TRUSTEE’S MOTION TO DISMISS

      COMES NOW the Debtor by counsel to object to Trustee’s Motion to Dismiss.
As grounds, Debtor alleges:

      1.     Counsel spoke with the Debtor regarding this matter;

      2.     Debtor has hired a broker to sell his residence and an Application to

Employ said broker has been filed to allow broker to sell Debtor’s residence on behalf of

the Estate, thereby providing money to unsecured creditors;

      3.     Counsel is obligated to preserve the rights of the Debtor by requesting a

Final Hearing be set on Trustee’s Motion to Dismiss.

       WHEREFORE, counsel for the Debtor requests that this matter be resolved with
a hearing on the Trustee’s Motion to Dismiss and hereto objection filed by Debtor.

Date: 11/11/2020
                                                        Respectfully Submitted,


                                                        /s/ Michael J. Norris
                                                        Michael J. Norris (#15341-49)
                                                        Mike Norris & Associates, P.C.
                                                        Attorney for the Debtor
                                                        3802 W 96th Street, #110
                                                        Indianapolis, IN 46268
                                                        Phone: (317) 266-8888
                                                        Fax: (317) 266-3401
                                                        E-mail: mike@mikenorrislaw.com
Case 19-00252-JJG-13       Doc 66    Filed 11/11/20    EOD 11/11/20 10:56:14       Pg 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 11, 2020, a copy of the foregoing pleading was
filed electronically. Notice of this filing will be sent to the following parties through the
Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
system.

                     U.S. Trustee                        Chapter 13 Trustee
                     Via electronic mail; and            via electronic mail.

      I further certify that on November 11, 2020, a copy of the foregoing pleading was
mailed by first-class U.S. Mail, postage prepaid, and properly addressed to the following:

Debtor, Johnny Lorick, 6445 Harrison Ridge Blvd., Indianapolis, IN 46236.


                                                         /s/ Michael J. Norris
                                                         Michael J. Norris (#15341-49)
                                                         Mike Norris & Associates, P.C.
